UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-4816



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


JOHNNIE MAE BROOKS,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. James A. Beaty, Jr., Chief
District Judge. (1:06-cr-00285-JAB)


Submitted:   February 21, 2008           Decided:   February 25, 2008


Before MOTZ and GREGORY, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas N. Cochran, Assistant Federal Public Defender, Greensboro,
North Carolina, for Appellant. Robert Michael Hamilton, OFFICE OF
THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Johnnie     Mae   Brooks    appeals     her   three-month      sentence

imposed upon revocation of her probation.                  On appeal, Brooks’

attorney has filed a brief in accordance with Anders v. California,

386 U.S. 738 (1967), certifying there are no meritorious issues for

appeal, but suggesting the court erred in the length of the

sentence imposed.       Although advised of her right to file a pro se

supplemental brief, Brooks has not done so.                  After a thorough

review of the record, we affirm.

            This   court      will     affirm   a    sentence    imposed     after

revocation of probation if it is within the applicable statutory

maximum and is not plainly unreasonable. United States v. Moulden,

478 F.3d 652, 656 (4th Cir. 2007) (citing United States v. Crudup,

461 F.3d 433, 437, 439-40 (4th Cir. 2006), cert. denied, 127 S. Ct.

1813 (2007)). Brooks’ three-month sentence was within the advisory

policy statement range of three to nine months and well below the

statutory     maximum    of    twenty-four      months.         See   18     U.S.C.

§ 3583(e)(3) (2000). Brooks’ sentence is not plainly unreasonable.

            In accordance with Anders, we have reviewed the entire

record for meritorious issues and have found none. Accordingly, we

affirm the district court’s judgment.             We deny counsel’s motion to

withdraw.    This court requires that counsel inform his client, in

writing, of her right to petition the Supreme Court of the United

States for further review.           If the client requests that a petition


                                       - 2 -
be filed, but counsel believes that such a petition would be

frivolous, then counsel may move in this court for leave to

withdraw from representation.   Counsel’s motion must state that a

copy thereof was served on the client.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                                - 3 -